Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 1 of 48 Page ID #:592



   1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
   2 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
   3 Steven N. Feldman, State Bar No. 281405
     sfeldman@hueston.com
   4 HUESTON HENNIGAN LLP
     523 West 6th Street, Suite 400
   5 Los Angeles, CA 90014
     Telephone: (213) 788-4340
   6 Facsimile: (888) 775-0898
   7 Attorneys for Plaintiff
     MONSTER ENERGY COMPANY, a Delaware
   8 Corporation
   9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12 MONSTER ENERGY COMPANY, a                  Case No. 5:18-cv-1882
    Delaware corporation,
 13                                            PLAINTIFF MONSTER ENERGY
               Plaintiff,                      COMPANY’S FIRST AMENDED
 14                                            COMPLAINT FOR:
          vs.
 15                                            1.  Violation of the Lanham Act
    VITAL PHARMACEUTICALS, INC.,
 16 d/b/a VPX Sports, a Florida corporation;   2.  Unfair Competition
    and JOHN H. OWOC a.k.a. JACK               3.  False Advertising
 17 OWOC, an individual,
                                               4.  Trade Libel
 18               Defendants.                  5.  Intentional Interference with
 19                                                Contractual Relations
                                               6. Intentional Interference with
 20                                                Prospective Economic Advantage
 21                                            7. Conversion
                                               8. Larceny
 22
                                               9. False Patent Marking
 23                                            10. Violation of the California Uniform
 24                                                Trade Secrets Act
                                               11. Violation of the Defend Trade
 25
                                                   Secrets Act
 26                                            12. Violation of the Computer Fraud
 27                                                and Abuse Act

 28                                            DEMAND FOR JURY TRIAL
                                            -1-
                 PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 2 of 48 Page ID #:593



   1             Plaintiff Monster Energy Company (“Monster”) brings this action against
   2 Defendants Vital Pharmaceuticals, Inc., d/b/a VPX Sports (“VPX”), and John H. Owoc
   3 a.k.a. Jack Owoc (“Owoc”) (collectively, “Defendants”) and alleges as follows:
   4                                    I. INTRODUCTION
   5             1.    Fueled by flagrant consumer deception and systematic anti-competitive
   6 businesses practices, BANG energy drink has experienced significant market growth.
   7 Monster brings this suit to halt these practices, and hold Defendants VPX and Owoc
   8 accountable.
   9             2.    VPX and Owoc’s bad acts are damaging, dangerous, and despicable.
 10 Defendants lie to consumers, promising that BANG, for example, will build lean
 11 muscle and improve brain function. They cheat government regulators, ignoring
 12 health and safety laws that provide essential protections to the public. They steal
 13 from competitors, rewarding employees for poaching valuable in-store shelf space to
 14 which competitors have a contractual right. And they brazenly misappropriate
 15 confidential and trade secret information, promising Monster employees jobs and
 16 high incomes if they bring Monster’s proprietary information to VPX.
 17              3.    In fact, BANG’s main pitch to consumers is a hoax. The product’s chief
 18 marketing draw is its “Super Creatine,” a chemical compound that Owoc claims can,
 19 among other things, fight depression and reverse “mental retardation.” As it turns
 20 out, BANG’s “Super Creatine” compound is neither “super” nor “creatine.” In fact,
 21 despite what Bang prominently claims on its cans, there is no creatine in BANG.
 22 And even VPX’s own research shows that unlike real creatine, the “Super Creatine”
 23 compound is essentially useless when ingested by consumers.
 24              4.    Aside from being false, Defendants’ claims about what Super Creatine
 25 can do also directly violate U.S. Food and Drug Administration (“FDA”) regulations
 26 prohibiting manufacturers from making unauthorized health claims about their
 27 products.
 28
                                                 -2-
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 3 of 48 Page ID #:594



   1             5.    But Defendants’ unfair conduct doesn’t stop with false advertising and
   2 illegal labeling. They have also systematically interfered with competitors’—chiefly,
   3 Monster’s—sales and contractual rights, by rewarding employees and distributors for
   4 stealing valuable in-store shelf space. Monster’s shelf space is BANG’s primary
   5 target.
   6             6.    Defendants know that this shelf space is not theirs to take. In the
   7 beverage industry, shelf space is often determined by contract between retailers and
   8 product vendors. Those contracts are extremely valuable, impact consumer behavior,
   9 and typically take years to earn. By short-circuiting this normal competitive process,
 10 VPX is not only stealing a contractual right from Monster, it is also effectively
 11 stealing sales and goodwill.
 12              7.    VPX and Owoc are also attempting to steal Monster’s trade secrets and
 13 employees. Recently, a VPX manager for the BANG product offered a long-time
 14 Monster employee a job with one express precondition: steal Monster’s confidential
 15 information, including proprietary pricing data. When the Monster employee
 16 stopped the conversation and told the VPX manager that his request was unethical,
 17 the VPX manager terminated the phone call.
 18              8.    While VPX’s tactics were repelled on that occasion, other attempts by
 19 VPX to steal Monster’s trade secrets and employees appear to have succeeded. VPX
 20 recently hired three Monster employees, and in one instance, Monster discovered that
 21 the former employee had not only lied about returning his Monster-issued electronic
 22 devices and proprietary documents, but had also downloaded five USB sticks of
 23 confidential and proprietary information shortly before his departure. That former
 24 employee had no legitimate business reason to download or store those reams of data
 25 and did so contrary to Monster policy and his contractual obligations.
 26              9.    Monster has also confirmed that the former employee accessed and
 27 likely used the stolen data for VPX’s gain. Metadata analysis has shown that he
 28 continued to open the stolen files after he departed Monster and even after he began
                                                   -3-
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 4 of 48 Page ID #:595



   1 working at VPX.
   2             10.    VPX and Owoc’s unfair conduct related to BANG is part of a larger
   3 pattern of rule breaking. Over the years, VPX and Owoc have been reprimanded by
   4 the FDA for putting dangerous and untested chemicals in their products; censured by
   5 the Better Business Bureau for making false claims about their products’ potency;
   6 credibly accused of creating sham “studies” to prove up their products; and sued over
   7 a hundred times for conduct ranging from wage-and-hour violations to unlawful
   8 discrimination to shirking on debts.
   9             11.    The most unfortunate part of Bang’s wide-ranging illegal scheme is that
 10 it appears to have worked. VPX’s refusal to play by the rules has artificially boosted
 11 its sales at the expense of competitors and consumers alike. This suit will put an end
 12 to these practices, and protect Monster, its consumers, and the public.
 13                                           II. PARTIES
 14              12.    Monster is a Delaware corporation with its principal place of business at
 15 1 Monster Way, Corona, California 92879. Monster develops, markets, and sells
 16 energy drinks. Monster’s products are sold throughout the United States, including
 17 California, and more than 150 other countries. Monster is the best-selling energy
 18 drink brand in the United States by both unit count and dollar value. Since 2002,
 19 Monster has spent over $5 billion advertising, promoting, and marketing its brand
 20 and products.
 21              13.    Defendant VPX is a Florida corporation with its principal place of
 22 business at 1600 North Park Drive, Weston, Florida 33326. VPX also develops,
 23 markets, sells, and distributes energy drinks.
 24              14.    Defendant John H. Owoc is the founder, CEO, Chief Scientific Officer,
 25 and owner of VPX. He is a citizen of Florida.
 26
 27
 28
                                                    -4-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 5 of 48 Page ID #:596



   1                              III. JURISDICTION AND VENUE
   2             15.    This Court has subject matter jurisdiction because the parties are diverse
   3 and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332.
   4 Additionally, the Court has subject matter jurisdiction because the case involves
   5 federal law (the Lanham Act, 35 U.S.C. § 292, 18 U.S.C. § 1836 et. seq, and 18
   6 U.S.C. § 1030 et. seq.) and related state claims (such as California’s Unfair
   7 Competition Law). See 28 U.S.C. §§ 1331, 1338.
   8             16.    This Court has personal jurisdiction over VPX because it conducts
   9 business in the State of California. Among other things, VPX sells and distributes
 10 BANG to California residents and businesses through a network of fifteen direct
 11 store distributors in California, retailers, direct sales on the internet (e.g., www.bang-
 12 energy.com), and other means; VPX advertises and promotes BANG to California
 13 residents and businesses through the internet, social media, BANG labels, and other
 14 forms of marketing; VPX has employees and/or independent contractors in
 15 California; and VPX has instructed employees to interfere with Monster’s
 16 contractual rights to in-store shelf space at California retail locations. 1
 17              17.    California is a particularly important market for VPX. An industry
 18 publication recently reported that while BANG holds only a 4% market share
 19 nationally, it is approaching a 10% share in West Coast markets.
 20              18.    This Court has jurisdiction over Owoc because he has directed the VPX
 21 activities described above and herein. As VPX’s founder, CEO, and Chief Scientific
 22 Officer, Owoc personally oversees all of its corporate operations, including product
 23 development, testing, quality control, manufacturing, distribution, marketing, media,
 24 and sales. Owoc is an integral part of VPX’s day-to-day operations and has been
 25
       1
 26   Based on Monster’s initial investigation, it appears that Defendants have tortiously
    interfered with Monster’s contractual rights throughout California, including in
 27 Sacramento, Woodland, Roseville, Yuba City, Orangeville, Studio City, Culver City,
    Watsonville, Escalon, Fresno, Los Angeles, Rio Linda, Auburn, Oceanside,
 28 Livermore, Fremont, King City, Hayward, Garden Grove, Anaheim, Fremont,
    Rocklin, and Corona.
                                             -5-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 6 of 48 Page ID #:597



   1 since its inception. Moreover, as shown below, Owoc personally appears in many of
   2 VPX’s advertisements and aggressively promotes BANG on his own social media
   3 accounts, including @bangenergy.ceo on Instagram. Owoc also serves as a director
   4 on the board of Virun, Inc., which is headquartered in Pomona, California.
   5             19.    Venue is proper because a substantial portion of the events or omissions
   6 giving rise to this action occurred and are occurring in this District. See 28 U.S.C.
   7 §§ 1391(b)-(c).
   8                               IV.   FACTUAL BACKGROUND
   9             A.     VPX’s and Owoc’s History of Flouting the Rules
 10              20.    VPX began producing dietary supplements in 1993. Starting with its
 11 very first products, VPX has recklessly shot first and asked questions later. As an
 12 early profile of the company explained: “A drug company, like Pfizer or Merck,
 13 typically needs eight years to get a product from the lab to the consumer. In a mere
 14 two months, a VPX energy drink can go from Owoc’s brain to machines that each
 15 churn out 230 bottles a minute—and then to store shelves.” VPX’s company ethos
 16 was as follows: “Get something to market, get it there fast, and make sure it tingles.”
 17              21.    VPX’s decision to follow that mantra has proven disastrous for
 18 consumers. VPX “exploded to prominence with the help of energy and weight-loss
 19 products containing ephedra”—an unsafe supplement later banned by the FDA after
 20 it was “conclusively linked to cases of healthy adults suddenly falling ill or even
 21 dying.” See HARVARD MED. SCH., Why The FDA Banned Ephedra (March 2004).
 22 Even after the fallout from the FDA ban, Owoc was unapologetic for including this
 23 deadly supplement in his products. When asked about the tragic case of a 23-year-
 24 old professional athlete who died after taking ephedra, Owoc was dismissive of
 25 ephedra’s impact: “[He] was a fat guy exercising in the heat.” Never mind that the
 26 autopsy said otherwise. 2
 27
       2
 28     Murray Chase, Pitcher’s Autopsy Lists Ephedra as One Factor, N.Y. TIMES (March
       14, 2003).
                                              -6-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 7 of 48 Page ID #:598



   1             22.    After the ban on ephedra, VPX turned its attention to its Redline
   2 drink—a product designed to induce involuntary shivering as a means to lose weight.
   3 “It is a physiological fact that when you shiver, your body releases a large amount of
   4 stored body fat in an attempt to bring body temperature back to normal,” explained
   5 VPX in Redline’s marketing material.
   6             23.    In 2015, VPX earned a Warning Letter from the FDA for selling
   7 adulterated and illegal dietary supplements. The FDA had discovered that VPX was
   8 selling products containing a synthetic stimulant called DMBA that had never been
   9 studied in humans and could pose “a significant or unreasonable risk of illness or
 10 injury.” The FDA ordered VPX to “immediately cease” all distribution.
 11              24.    VPX has continued to put untested and potentially dangerous chemicals
 12 in its products. VPX products are the subject of a current enforcement action by the
 13 Oregon Attorney General. That action alleges that several VPX products contain
 14 BMPEA—a synthetic chemical “similar to amphetamine,” “never studied in
 15 humans,” linked to “hemorrhagic stroke,” and banned by the World Anti-Doping
 16 Agency. Despite the Oregon enforcement action, those VPX products are still
 17 offered for sale.
 18              B.     VPX and Owoc’s Track Record of Consumer Deception
 19              25.    VPX has engaged in consumer deception from the start. Even its name
 20 is deceptive: Vital Pharmaceuticals is not a pharmaceutical company.
 21              26.    VPX’s company logo and nickname are likewise designed to confuse
 22 consumers. The VPX mark mimics the well-known Ⴇ symbol for prescription drugs:
 23
 24
 25
 26
 27
 28
                                                    -7-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 8 of 48 Page ID #:599



   1 In Owoc’s words, “the acronym VP(x) actually stands for Vital Pharmaceuticals with
   2 the X appearing lower than VP similar to how it appears in RX.” The FDA has
   3 explained why this misleads: “use of the prescription drug symbol ‘Rx’ . . . may
   4 deceive consumers into thinking they are purchasing a prescription drug without a
   5 prescription.”
   6             27.    VPX’s deceptive tactics do not end with its name. VPX’s entire business
   7 is built around making bold—but false—claims about the health benefits of its
   8 products.
   9             28.    Indeed, a cornerstone of VPX and Owoc’s deception is weaponized faux
 10 “science,” designed to impress and confuse the public. They have gone to great
 11 lengths to manufacture an image as a “science” company. In their early years, VPX
 12 even included a “syringe-like device with some products to lend a hard-core feel.”
 13              29.    VPX’s basic formula is to make an impressive-sounding proclamation
 14 about the benefits of a product, then cite official-looking “studies” that VPX itself
 15 funded as purported proof of that claim. Given that the VPX studies are illegitimate,
 16 VPX apparently assumes that consumers either won’t bother reading the studies or
 17 don’t have the scientific acumen to understand them.
 18              30.    VPX’s marketing ploy has been denounced by the National Advertising
 19 Division (NAD)—an independent investigative arm of the Better Business Bureau—
 20 on three separate occasions.
 21              31.    In 2010, for example, the NAD reviewed VPX’s claims that its
 22 “Meltdown” product was the “World’s 1st Fat Burning Drink” and was “University
 23 Proven To Burn Fat for 6+ and Increase Fat Utilization by 56%.” VPX had also
 24 claimed that “a study presented at the June 2008 International Society of Sports
 25 Nutrition Conference . . . left scientists scratching their heads” about how “Meltdown
 26 is over 273% better than the infamous caffeine plus ephedrine stack.”
 27              32.    None of that was true. The NAD found that VPX “overstated the results
 28 of the research,” misleadingly drew comparisons to “unrelated studies,” and used
                                                   -8-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 9 of 48 Page ID #:600



   1 data “insufficiently reliable to support the claims.”
   2             33.    As another example, Owoc often touts the “unprecedented 27 Double-
   3 Blind Placebo Controlled Gold Standard University Human Test Subject Studies
   4 validating [VPX’s] products’ safety and effectiveness” available on VPX’s website
   5 (see https://bang-energy.com/vpx-university-studies/). This entire paragraph is
   6 false.
   7             34.    Every study listed on the website was funded by VPX—hardly the
   8 independent and “unprecedented” validation Owoc’s statement implies. Moreover,
   9 there are only 24 studies (all VPX funded), not 27. Three of the studies listed on
 10 VPX’s website are duplicates, included either out of disregard for details or a
 11 conscious attempt to inflate the purported body of research supporting VPX
 12 products.
 13              35.    Moreover, all but three of the studies on VPX’s website are published
 14 by the so-called “International Society of Sports Nutrition” (ISSN). In 2008, when
 15 VPX first began publishing with the ISSN, ISSN’s “CEO” was Jose Antonio. Mr.
 16 Antonio also happened to be a paid employee of VPX and held the title of “Sports
 17 Science Director.” He remained on the VPX payroll through at least 2013. During
 18 this time, VPX ran 20 “studies” with ISSN. To this day, the ISSN website
 19 prominently lists VPX as one of the organization’s sponsors. Mr. Antonio also
 20 continues to affiliate with VPX, and recently appeared in multiple videos on Owoc’s
 21 Instagram page to promote a new “study” regarding BANG that ISSN apparently
 22 intends to publish.
 23
 24
 25
 26
 27
 28
                                                   -9-
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 10 of 48 Page ID #:601



   1             36.    Another critical part of VPX’s consumer deception is the myth it has
   2 created about Owoc. As noted above, Owoc is the founder, CEO, “Chief Scientific
   3 Officer,” and owner of VPX. Owoc directs VPX’s business activities, purportedly
   4 “invents” its products, and plays a key role in VPX’s marketing efforts. Defendants
   5 have used Owoc’s control over VPX to further mislead consumers, portraying him as
   6 a credentialed scientist who consumers can trust for health advice:
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19             37.    In VPX’s own words: “VPX is orchestrated by the world’s leading
  20 authority, author, and developer of performance enhancing supplementation and
  21 physique-altering nutrition, Founder and CEO, Jack Owoc.”
  22             38.    Another VPX press release suggests that consumers should trust Owoc’s
  23 “unrivaled scientific acumen,” because he has “9 years of teaching, 6 different
  24 science disciplines, 7 issued patents, and 27 university studies under [his] belt.”
  25             39.    In fact, Owoc’s lone “scientific” credential is having been a (substitute)
  26 teacher in a local school district. Owoc does not appear to hold a degree in any
  27 scientific discipline. Nor has he held a position at any research university, worked as
  28 a research scientist, or presided over any university studies.
                                                    - 10 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 11 of 48 Page ID #:602



   1             40.    Owoc holds views that would be, to say the least, unconventional for a
   2 world-leading scientist. He is part of the anti-vaccination movement, having posted
   3 a list on Facebook of “30 Scientific Studies Showing the Link between Vaccines and
   4 Autism.” He also believes that microwaves pose an urgent health risk, imploring his
   5 followers to “Destroy your Microwave before it Destroys YOU!” (Microwaves
   6 apparently cause “a breakdown of the human ‘life-energy field.’”)
   7             41.    Owoc’s representations that he is an “author” are equally misleading.
   8 At one time or another, he has claimed to have written at least six books: “SUPER
   9 CREATINE,” “BANG: The Death of Concentrates,” “BANG: Bodybuilding
  10 Blueprint,” “BANG: The Future of Muscle Appearance & Performance
  11 Enhancement,” “Meltdown Body Redesign,” and “The Meltdown Anti-Diet”
  12 (sometimes called the “Bang Anti-Diet”). These books do not exist. Or if they do,
  13 they are locked up where only VPX and Owoc can read them. Owoc has now been
  14 promising to release his “Anti-Diet” book for over three years.
  15             C.     VPX and Owoc’s Promotion of BANG
  16             42.    Owoc and VPX save their most deceptive marketing for their most
  17 popular product: the BANG energy drink. 3
  18             43.    BANG is labeled and marketed as “potent brain and body fuel.”
  19 According to VPX and Owoc, Bang will “beef up [both] your muscles and your
  20 brain.” For example, VPX and Owoc claim that BANG can simultaneously provide
  21 “an 11.2% increase in the collegiate athlete’s ability to perform repetitions” and also
  22 deliver “ingredients [that] have been proven to improve brain function.”
  23
  24
  25
  26
  27   3
        VPX began selling BANG to consumers in 2012. VPX currently produces and sells
       over a dozen flavors of BANG, including caffeine-free flavors.
  28
                                                   - 11 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 12 of 48 Page ID #:603



   1             44.    VPX attributes most of the health benefits in BANG to one ingredient:
   2 Super Creatine. “Super Creatine” is VPX’s marketing name for a creatyl-L-leucine
   3 molecule, and VPX identifies it as BANG’s primary draw. The words “Super
   4 Creatine” are prominently placed at the top of each BANG can and are nearly as
   5 conspicuous as the BANG brand name itself:
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  - 12 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 13 of 48 Page ID #:604



   1             45.      Owoc tells consumers that Super Creatine is what sets BANG apart
   2 from competitors. On social media, Owoc offered to answer consumer questions as
   3 part of his effort to do “#CEO stuff” (Owoc’s words). He was asked: “What’s the
   4 benefit of drinking bang over Monster zero or other sugar free energy drinks?” His
   5 first answer? “Super Creatine which is a patented creatine-amino acid peptide that’s
   6 stable [in] water.”
   7             46.      According to Owoc and VPX, the Super Creatine compound is an elixir.
   8 Here are some of the things they have claimed about it:
   9                   x Super Creatine can “reverse Sarcopenia (loss of skeletal muscle).”
  10                   x Super Creatine has “anti-depressive effects.”
  11                   x Super Creatine “increases cell swell which increases protein synthesis.”
  12                   x Super Creatine can provide “6.9 Pounds of Water-Retention-Free Lean
  13                      Mass in just 4 Weeks!”
  14                   x Super Creatine increases “cognition” and “attention span.”
  15                   x Super Creatine “increases IGF-1 and satellite cell activation (IGF-1 and
  16                      satellite cells are essential for muscle growth).”
  17                   x Super Creatine can “increase [users’] I.Q.”
  18                   x Super Creatine is “neuroprotective in the brain” and has “antioxidant
  19                      effects in the brain.”
  20 Or as Owoc sums it all up, Super Creatine “can make you ripped like Rambo and
  21 smart like Picasso.”
  22             47.      All of those claims, however, pale in comparison to this one: that Super
  23 Creatine “helps with all forms of dementia, including Alzheimer’s, Parkinson’s,
  24 Huntington’s, and other forms of dementia.” The cure to these tragic diseases has
  25 evaded the medical profession for decades. It isn’t hiding in a can of BANG.
  26
  27
  28
                                                      - 13 -
                         PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 14 of 48 Page ID #:605



   1             48.    Owoc uses junk science to support these claims. As he explained on
   2 YouTube: “As you age, you have ‘Creatine Transport Deficiency Syndrome,’ where
   3 creatine does not cross the ‘Blood Brain Barrier’ as well as it does when you are
   4 younger. Because of this, as you age you become mentally retarded. . . . We have
   5 great news though. We could possibly reverse that with these new creatine peptides
   6 that I’ve patented.” 4
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
                 49.    Owoc in fact asserts that his “patented” Super Creatine compound “can
  19
       cross the ‘Blood Brain Barrier’ 20 times more efficiently than regular creatine,”
  20
       which is what makes it so effective at fighting “Alzheimer’s, Parkinson’s,
  21
       Huntington’s, and other forms of dementia.”
  22
  23
  24
  25
  26
  27
  28   4
           https://www.youtube.com/watch?v=_hYcTX9jYr0&feature=youtu.be
                                             - 14 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 15 of 48 Page ID #:606



   1             D.     Super Creatine Provides No Health Benefit to Consumers
   2             50.    If Owoc’s promises about BANG’s Super Creatine sound too good to be
   3 true, that’s because they are. BANG’s Super Creatine has proven to have three
   4 scientific flaws—any one of which renders the Super Creatine in BANG impotent
   5 and VPX’s advertising misleading.
   6             51.    First, Super Creatine is not creatine. Creatine is an amino acid that
   7 naturally occurs in the human body. Athletes commonly take creatine supplements
   8 in the form of creatine monohydrate. Super Creatine—a marketing name that VPX
   9 created—refers to creatyl-L-leucine, which is a fundamentally different molecule.
  10             52.    And contrary to statements on BANG’s label, there is no creatine in
  11 BANG. Dr. Neil Spingarn—a pharmacologist with a Ph.D. from Yale University
  12 and more than 40 years of experience—has tested multiple formulations of BANG to
  13 determine its creatine content. Each time, Dr. Spingarn could not detect any amount
  14 of creatine in BANG. See Exhibit A.
  15             53.    Second, the Super Creatine compound is functionally useless. Studies
  16 show that Super Creatine does not break down at the acidity levels of stomach acid,
  17 meaning it passes through the body largely unutilized. 5 And even when the Super
  18 Creatine compound is exposed to acidity levels in which it can break down, it does
  19 not release creatine. Research has instead demonstrated—and VPX’s own data
  20 supports—that the Super Creatine compound transforms directly into a waste
  21 compound called creatinine (not creatine) 6—which VPX has described as a “useless
  22 substance.”
  23
  24   5
         Reddeman, R., et al. “A Toxicological Assessment of Creatyl-L-Leucine,” 37 INT.
  25   J. TOXICOLOGY 171-187 (2018) at 171 (citing Owoc, J., et al. “Effect of Pepsin on
       Creatyl L-Glutamine (CLG), 2014, unpublished data).
  26   6
         See, e.g., Burov, S, et al. “Creatinyl Amino Acids – New Hybrid Compounds with
       Neuroprotective Activity,” 17 J. PEPTIDE SCI. 620-626 (2011) at Figure 5; see also
  27   Reddeman, R., et al. “A Toxicological Assessment of Creatyl-L-Leucine,” 37 INT. J.
       TOXICOLOGY 171-187 (2018) at 179.
  28
                                                                              (Continued...)
                                                 - 15 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 16 of 48 Page ID #:607



   1             54.    Third, even if Super Creatine could break down into creatine, there is
   2 not enough of it in BANG to materially impact the body. While VPX conceals how
   3 much Super Creatine is in BANG, product testing shows that there are fewer than 40
   4 milligrams in one can. That is roughly 100 times less than the amount of creatine
   5 necessary to provide a measurable health benefit. 7 8 VPX knows this. It advises
   6 consumers that “researchers found that athletes looking to get the most gains in size
   7 and strength should include 4-6 grams [4,000 to 6,000 milligrams] of creatine before
   8 and 4-6 grams [4,000 to 6,000 milligrams] of creatine after exercise.” Moreover,
   9 VPX cited studies in its patent application that analyze creatine supplementation
  10 regimens at even higher levels—some of which were 500 times the dose included in
  11 BANG. 9
  12             55.    VPX’s marketing of “Super Creatine” is misleading for all of the
  13 independent reasons above. When consumers hear “Super Creatine,” they
  14 reasonably expect to receive all the benefits of creatine and possibly more. But in
  15 truth, those consumers receive no health benefit whatsoever from Super Creatine.
  16
  17
  18
  19
  20
       7
  21     See https://efsa.onlinelibrary.wiley.com/doi/pdf/10.2903/j.efsa.2011.2303 (“The
       Panel considers that in order to obtain the claimed effect, 3 g of creatine should be
  22   consumed daily.”);
       https://ods.od.nih.gov/factsheets/ExerciseAndAthleticPerformance-
  23   HealthProfessional/
       8
         This value is a weight-to-weight comparison of creatyl-L-leucine in a can of BANG
  24   versus the beneficial daily dose of creatine. When compared using a molecule-to-
       molecule basis, BANG performs even worse, having about 165 times fewer molecules
  25   of creatyl-L-leucine than the amount of creatine molecules required for a beneficial
       effect.
  26   9
         Rawson et al., Effects of Creatine Supplementation and Resistance Training on
  27   Muscle Strength and Weightlifting Performance, J. OF STRENGTH & CONDITIONING
       RESEARCH, 2003, Vol. 17(4), 822-831; Buford et al., International Society of Sports
  28   Nutrition position stand: creatine supplementation and exercise, J. OF THE INT’L
       SOCIETY OF SPORTS NUTRITION, Aug. 2007, Vol. 4(6).
                                                 - 16 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 17 of 48 Page ID #:608



   1             56.    VPX contributes to this confusion by purposefully conflating the
   2 worthless “Super Creatine” compound with real creatine. Each can of BANG states:
   3 “Power up with BANG’s potent brain & body-rocking fuel: Creatine, Caffeine,
   4 CoQ10 & BCAAs,” even though there is no actual creatine in BANG:
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
                 57.    Similarly, in an article published by VPX entitled “The Benefits of
  21
       Taking Super Creatine Pre- and Post-Workout,” VPX cites studies and research
  22
       about regular creatine yet claims those health effects for the Super Creatine
  23
       compound. On Defendants’ social media, most posts about BANG end with the
  24
       hashtag “#creatine” or “#IceColdCreatine.”
  25
                 58.    VPX further stokes this confusion by referring to BANG as a “pre-
  26
       workout” drink. Many BANG energy drink advertisements, for example, include the
  27
       hashtag #PreWorkout. But as VPX’s own studies and products show, pre-workout
  28
                                                   - 17 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 18 of 48 Page ID #:609



   1 drinks typically contain thousands of milligrams of real creatine, not dozens of
   2 milligrams of a different, worthless chemical.
   3             59.    Consumers care about the quantity of the active ingredients in their pre-
   4 workout drinks. They have asked Owoc on social media how much “Super
   5 Creatine” is in BANG. He doesn’t respond. “Unfortunately, that is proprietary
   6 information,” Owoc says.
   7             E.     VPX and Owoc Falsely Mark BANG as “Patented”
   8             60.    Keeping with their pattern of using weaponized faux “science” to
   9 confuse the public, VPX and Owoc rely heavily on the false claim that the “Super
  10 Creatine” in BANG is patented technology. Owoc often directs consumers to U.S.
  11 Patent Number 8,445,466 (the “’466 patent”), which Owoc claims is his patent on
  12 the Super Creatine compound. Owoc says that he and “many others” believe that
  13 patent to be “the most important patent ever awarded” in the “history of sports
  14 nutrition,” and gloats that “Monster has no answer to contend with Jack Owoc’s
  15 Patented Super Creatine.”
  16             61.    VPX and Owoc print the ’466 patent number on each can of BANG—
  17 twice. They also include on each can substantially the entire title of the ’466 patent
  18 and an image of the U.S. patent seal. This is far more than what is required under 35
  19 U.S.C. § 287(a) for sufficient patent marking and reflects VPX and Owoc’s
  20 intentional use of the ’466 patent number as part of a broader marketing campaign.
  21             62.    By printing the ’466 patent number on each can of BANG, VPX and
  22 Owoc represent that the beverage actually practices the ’466 patent. It does not and
  23 stating that it does is false.
  24             63.    Each claim of the ‘466 patent requires “a biologically active form of
  25 creatine.” Although the term “biologically active” is not defined in the ’466 patent,
  26 the context of the ’466 patent—which describes at length the significant health
  27 benefits of real creatine—makes clear that a “biologically active” form of creatine
  28 must be one that provides at least some health benefit to a person who consumes it.
                                                   - 18 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 19 of 48 Page ID #:610



   1 But there is no evidence that Super Creatine carries any health benefit, either by itself
   2 or because it breaks down into creatine in the human body.
   3             64.    VPX and Owoc can point to no study showing that creatyl-L-leucine
   4 provides any health benefit to humans. Indeed, even the VPX-published January
   5 2019 article entitled “The Benefits of Taking Super Creatine Pre and Post-Workout”
   6 pointed to no such evidence, and instead relied on studies about real creatine—not
   7 “Super Creatine.” Presumably, if Defendants had any evidence supporting the claim
   8 that creatyl-L-leucine carries health benefits, they would have cited the evidence in
   9 that article.
  10             65.    In fact, VPX’s own data suggests that creatyl-L-leucine provides no
  11 health benefit. As part of its unsuccessful bid to persuade the Patent Office that the
  12 claims of the ‘466 patent were valid, VPX disclosed its testing of Super Creatine. 10
  13 That testing showed that when Super Creatine breaks down, it breaks down into
  14 useless creatinine—not creatine. 11 In addition, a study commissioned by VPX that
  15 relied on Owoc for information, acknowledged that “the digestive and metabolic fate
  16 of CLL [creatyl-L-leucine] is unknown,” and described the possibility that “some
  17 level of ingested CLL may be digested or catabolized into L-leucine and creatine” as
  18 only “a hypothetical potential.” 12
  19             66.    It is therefore clear that VPX and Owoc have no reasonable basis to
  20 claim, and knew it was false to state, that “Super Creatine” practices the ’466 patent.
  21 Instead, they make that claim to deceive the public, and as part of a broader
  22 marketing scheme to falsely hold VPX out as a company that is scientifically and
  23 technologically superior to its competitors.
  24
       10
  25    See, e.g., Declaration of Liangxi Li in Support of Appeal Brief filed August 29,
     2018 in Re-Exam Application No. 90/013,933, Exhibit C.
  26 11 See id.
     12
  27    Reddeman, R., et al. “A Toxicological Assessment of Creatyl-L-Leucine,” 37 INT.
     J. TOXICOLOGY 171-187 (2018) at 179; see also id. at 184 (“[I]t is unknown whether
  28 CLL is digested to creatine in the digestive tract or absorbed and metabolized to
     creatine in vivo, and if so, to what extent.”).
                                               - 19 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 20 of 48 Page ID #:611



   1             67.    But there’s more: the patent upon which Owoc and VPX rely so heavily
   2 has been finally rejected by the U.S. Patent Office during a reexamination
   3 proceeding. In February 2018, a panel of three patent examiners finally rejected all
   4 pending claims in the ’466 patent as “obvious” in light of prior disclosures by other
   5 inventors, and in March 2019, the U.S. Patent Trial and Appeals Board affirmed the
   6 final rejection of all pending claims in the ’466 patent.
   7             68.    Yet that has not stopped VPX or Owoc from continuing to mark each
   8 can of BANG with the ‘466 patent number. Even the flavors of BANG that were
   9 released after the Patent Office rejected the Super Creatine patent are marked with it.
  10 This is the back of the “FROSE ROSE” can, released February 14, 2019:
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
                 69.    Nor did the final rejection of the ’466 patent’s claims stop VPX from
  21
       including the ’466 patent in its marketing materials. In December 2018, for example,
  22
       Owoc posted on social media that his “[competitors] wouldn’t have a clue as to what
  23
       small changes to make in order to create an epic and brilliant tasting beverage
  24
       innovation with cutting-edge patented ingredients like Super Creatine.” And on
  25
       January 24, 2019, Owoc again referred consumers to “my patented super creatine.”
  26
                 70.    In fact, VPX and Owoc have continued to advertise the ’466 patent
  27
       today even after the patent’s final rejection on March 5, 2019 by the U.S. Patent Trial
  28
                                                   - 20 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 21 of 48 Page ID #:612



   1 and Appeals Board. On March 18, 2019, for example, Owoc advertised a BANG
   2 product as “fast, potent, effective, and delicious” and containing “ၔPatented Super
   3 Creatine.” And VPX’s website continues to provide the following description of a
   4 BANG product: “The very definition of BANG® screams scientific
   5 BREAKTHROUGH! Infused with Patented water-stable SUPER CREATINE® —
   6 BANG® triggered a major PARADIGM SHIFT among the performance and
   7 bodybuilding authorities and has now become the most disruptive scientific
   8 innovation in the 30-year history of Sports Nutrition!”
   9             71.    One informed consumer recently asked Owoc on Instagram: “Really
  10 interested in the US Patent office canceling the Super Creatine patent. Tell me that’s
  11 bullshit . . . ” Once again, when faced with a hard question, Owoc didn’t respond.
  12             F.     VPX and Owoc Ignore Health and Safety Regulations
  13             72.    There’s a reason VPX’s health claims about its “magnificent invention”
  14 have stood out in the marketplace. Other retailers refrain from making such claims
  15 because they’re illegal.
  16             73.    Congress and the FDA have enacted comprehensive protections
  17 governing the production and distribution of food. 21 U.S.C. § 301 et seq. These
  18 laws and regulations are essential to protect the public. VPX and Owoc not only
  19 ignore them, they have put their antipathy towards these regulations on the record.
  20 Following the defeat of a federal dietary supplement statute in 2010, Owoc posted on
  21 the VPX website: “The fact is that American consumers love their dietary
  22 supplements and want less, not more regulation. . . Therefore I declare all
  23 organizations and individuals who threaten the great Dietary Supplement Industry as
  24 UNAMERICAN! WE THE PEOPLE DEMAND AN END TO YOUR
  25 TOMFOOLERY!”
  26                    1.    Super Creatine is Not “Generally Recognized as Safe”
  27             74.    One critical FDA regulation ensures that dangerous new chemicals can’t
  28 make their way into foods. See 21 CFR 170.30. That regulation requires that any
                                                  - 21 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 22 of 48 Page ID #:613



   1 substance deliberately added to food receive pre-clearance from the FDA unless that
   2 substance is “Generally Recognized as Safe” (GRAS) by qualified experts. To
   3 qualify as GRAS, a product must be proven safe under the conditions of its intended
   4 use with the same quality and quantity of scientific evidence required to obtain FDA
   5 preclearance. Id.
   6             75.    Super Creatine is not GRAS. Even the single study published about
   7 Super Creatine 13, which was paid for by VPX, is at best equivocal about Super
   8 Creatine’s safety. 14 The authors noted, for example, that the Super Creatine
   9 compound is a “novel ingredient” whose “metabolic fate . . . is unknown.” In other
  10 words, the study acknowledges that no one is sure how the Super Creatine compound
  11 reacts with the body.
  12             76.    The authors also noted that “no formal toxicological, pharmacokinetic,
  13 or human studies on the combined compound have been published.” Therefore, the
  14 authors wrote that “[f]uture investigations of CLL in pharmacokinetics and
  15 nonrodent species would be valuable additions to the currently available research.”
  16 But the time for safety studies on “nonrodent species” was years ago—before VPX
  17 put Super Creatine in BANG.
  18             77.    Moreover, the study uncovered several “statistically significant” adverse
  19 health effects associated with Super Creatine use. Rodents exposed to the Super
  20 Creatine compound suffered, among other things, negative impacts on their “organ
  21 weight to brain ratio,” “organ weight to body ratio,” and blood composition
  22 (including decreases in “mean hemoglobin” and “platelet count”).
  23
  24
  25
       13
       See Reddeman supra n. 5.
  26   14
       GRAS status cannot be based on non-public information. See Final Rule on
  27 GRAS    Substances, 81 Fed. Reg. 54960, 54966 (Aug. 17, 2016) (“[T]here could be
     no basis for a conclusion of GRAS status if trade secret information (or other non-
  28 public information) is necessary for qualified experts to reach a conclusion that the
     notified substance is safe under the conditions of its intended use.”).
                                              - 22 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 23 of 48 Page ID #:614



   1                    2.    VPX and Owoc Make Unlawful Health Claims
   2             78.    Other FDA regulations prevent consumers from being misled about
   3 their health. To that end, the FDA generally prohibits food manufacturers from
   4 claiming that their product can treat or reduce the risk of a disease or a health-related
   5 condition. See 21 C.F.R. § 101.14. The FDA provides a narrow exception to this
   6 general prohibition: it authorizes certain “Health Claims” when a clear scientific
   7 relationship has been proven between a substance and a disease. To illustrate, the
   8 FDA allows claims about Calcium and Osteoporosis, see 21 C.F.R. § 101.72, and
   9 about some vegetables and coronary heart disease, see 21 CFR § 101.77.
  10             79.    VPX and Owoc flout these regulations. Ignoring the fact that the FDA
  11 does not authorize Health Claims for creatine—much less “Super Creatine” (which
  12 does not include creatine)—Owoc and VPX repeatedly claim that Super Creatine
  13 can, among other things, “reverse Sarcopenia,” help fight depression, and reverse
  14 “mental retardation.” 15
  15             80.    The FDA likewise does not authorize any Health Claims for
  16 Alzheimer’s, Parkinson’s, Huntington’s, or dementia. 16 Those currently incurable
  17 diseases are entirely off limits.
  18             81.    In a recent update to consumers, the FDA described why Health Claims
  19 like the ones made by Owoc and VPX about Alzheimer’s are both incorrect and
  20 insidious. 17 The FDA explained that products claiming to “prevent, treat, delay, or
  21 even cure Alzheimer’s disease . . . fly in the face of true science.” What that true
  22
  23
       15
        See FDA, Authorized Health Claims That Meet the Significant Scientific
  24 Agreement (SSA) Standard (last accessed March 26, 2019), available at
     https://www.fda.gov/food/labelingnutrition/ucm2006876.htm (listing the approved
  25 Health Claims).
     16
  26    Id.
     17
        See FDA, Watch Out for False Promises About So-Called Alzheimer’s Cures (last
  27 accessed March 26, 2019), available at
     https://www.fda.gov/ForConsumers/ConsumerUpdates/ucm631046.htm.
  28
                                                                          (Continued...)
                                            - 23 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 24 of 48 Page ID #:615



   1 science shows is that “no cure or treatment has been shown to stop or reverse the
   2 progression of the disease.” Anyone claiming otherwise is a “scam artist” taking
   3 “advantage of people when they are most vulnerable and looking for a miracle
   4 cure.” 18
   5              82.    Much of the FDA consumer update on Alzheimer’s could have been
   6 written about Owoc and VPX:
   7                     FDA Guidance                              Owoc’s Statement
   8    “Question any product that also claims          “People, this is a magnificent invention!
   9    to be a ‘scientific breakthrough.’”             Remember, take your BANG drink!”
  10    “Another red flag is that many of the           Super Creatine “increases cognition, it
  11    claims made by these companies about            delays mental fatigue, it has
  12    the supposedly curative powers of their         antidepressant effects, and has
  13    products are often not limited to               antioxidant effects on the brain. It has
  14    Alzheimer’s disease.”                           all these positive things!”
  15    Companies cannot promise to “reverse            “We could possibly reverse [mental
  16    mental decline associated with                  retardation] with these new creatine
  17    dementia.”                                      peptides that I’ve patented.”
  18                     3.    VPX and Owoc Make Unlawful Structure/Function Claims
  19              83.    The FDA permits truthful and scientifically sound claims that describe
  20 the role of a dietary ingredient in the human body. See 21 CFR § 101.93. These are
  21 called “Structure/Function Claims” and do not require FDA preclearance. For
  22 example, a manufacturer may lawfully state that “fiber maintains bowel regularity.”
  23              84.    The claims VPX and Owoc make about BANG fall outside these narrow
  24 guideposts. Indeed, Owoc goes well beyond describing the connection between
  25 basic ingredients and their proven biological properties; instead, he makes specific
  26 claims about VPX’s unique products. He has stated, for example, that VPX “can
  27
  28   18
            Id.
                                                    - 24 -
                        PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 25 of 48 Page ID #:616



   1 possibly reverse [mental retardation] with these new creatine peptides I’ve invented.”
   2 Other claims flunk the Structure/Function standard because they are not backed by
   3 sufficient scientific proof. For example, VPX’s claim that BCAAs are “potent brain
   4 . . . fuel” is contradicted by all reputable science. 19
   5             G.     VPX and Owoc Falsely Disparage Competing Energy Drinks
   6             85.    VPX and Owoc also falsely disparage their competitors while touting
   7 BANG’s false and misleading claims. Again, VPX anchors their false statements in
   8 “science.” Printed on every can of BANG is the following: “Make no Mistake –
   9 BANG is not your stereotypical high sugar, life-sucking soda masquerading as an
  10 energy drink! High sugar drinks spike blood sugar producing metabolic mayhem
  11 causing you to crash harder than a test dummy into a brick wall.”
  12             86.    In a May 10, 2017 press release entitled “The BANG Revolution,” Owoc
  13 claimed that BANG stands alone as the world’s healthiest energy drink. While
  14 promoting BANG’s purported—but false—health benefits, Owoc described other
  15 energy drinks as “health robbing” and “health destroying.” Owoc claimed that,
  16 with BANG, “no longer do people have to sacrifice their health for a great tasting
  17 beverage.”
  18             87.    Owoc and VPX also repeatedly and misleadingly compare BANG—a
  19 diet, no-sugar product—with their competitors’ non-diet products. Yet they never
  20 disclose to consumers that their comparison involves unlike goods. Through this
  21 apples-to-oranges comparison, Owoc and VPX create the false impression that all
  22 other energy drinks are high in sugar and calories. This impression is false.
  23             88.    In fact, more than one-third of Monster-branded energy drink offerings
  24 are either low sugar or sugar free. This includes two of Monster’s best-selling and
  25
  26   19
       See European Food Safety Authority, Scientific Opinion (last accessed March 26,
  27 2019),  available at
     https://efsa.onlinelibrary.wiley.com/doi/pdf/10.2903/j.efsa.2010.1790 at 3 (“[T]he
  28 Panel concludes that a cause and effect relationship has not been established between
     the consumption of BCAA and improvement of cognitive function after exercise.”).
                                              - 25 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 26 of 48 Page ID #:617



   1 most popular products: Monster Ultra Zero and Lo-Carb Monster Energy.
   2             89.    VPX and Owoc’s attacks on Monster have gotten more explicit with
   3 time. In a recent VPX press release entitled “BANG’s JACK OWOC BLASTS
   4 MONSTER ENERGY INTO SUBMISSION!,” VPX included the following graphic:
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16 VPX stacked the deck, opting against comparing itself to one of Monster’s many no-
  17 sugar and no-calorie options, and instead cherry-picking a comparator that competes
  18 with different energy drinks entirely (full-sugar energy drinks).
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 - 26 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 27 of 48 Page ID #:618



   1             90.    Most recently, Owoc posted an animated video on his Instagram
   2 account (“bangenergy.ceo”) showing a can of BANG knocking over a can of
   3 Monster and declaring in baritone: “CHECKMATE BITCH!” Owoc wrote a
   4 comment providing the purported basis for BANG’s victory: that “HIGH SUGAR
   5 ‘ENERGY DRINKS’ . . . MAY INCREASE THE RISK OF BREAST CANCER,
   6 HEART ᧈ DISEASE, OBESITY, BLOOD PRESSURE, METABOLIC
   7 SYNDROME, FATTY LIVER, DIABETES, REDUCED ENERGY ETC.!” 20
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
                 91.    Again, none of Owoc’s disparaging remarks about Monster are
  23
       supported by science. In fact, the only study Owoc cited states the exact opposite—
  24
       that the consumption of Monster is “not associated with adverse cardiovascular or
  25
       renal effects in healthy young college-aged students.” 21
  26
  27   20
       https://www.instagram.com/p/BupPT4KHonI/
       21
  28   Wilson, T., et al. Effects of Monster Energy Drink on Cardiovascular and Renal
     Functioning Young Adults. (2016) Int J Food Nutr Sci 3(2): 350-353.
                                              - 27 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 28 of 48 Page ID #:619



   1             92.    VPX and Owoc make other false distinctions between BANG and its
   2 competition. For example, Owoc claimed that BANG is the “only” energy drink
   3 with “no artificial ingredients.” That’s nonsense. Almost every ingredient in BANG
   4 is artificial—including Super Creatine—and the BANG can itself states it contains
   5 “artificial flavors.”
   6             H.     VPX and Owoc Have Deceived Consumers and Harmed Competitors
   7             93.    Owoc and VPX’s efforts to mislead consumers have worked. VPX
   8 started selling BANG in 2012. Today, sales of BANG account for nearly 4% of the
   9 energy drinks sold in the United States. Owoc claims that BANG is on track to
  10 generate more than $2 billion in sales in 2019. And BANG experienced a 784.2%
  11 growth in sales in 2018 alone.
  12             94.    Comments on VPX’s own social media sites and other review websites
  13 show that BANG’s rapid growth is a result of consumer deception, faux science,
  14 false patent marking, and false comparisons with Monster and other competitors.
  15             95.    Some consumers are drawn in by VPX’s representations that it is a
  16 “science” company. One reviewer of the product wrote: “So if you’re trying to work
  17 out to gain muscle, become super physically fit, do some hardcore workouts, Bang is
  18 going to be right for you. I mean it’s made by a sports nutritional supplement
  19 company so that’s what you can expect from it.” Another wrote: “This is not a
  20 normal energy drink like monster or red bull. This is a pre-workout system.”
  21 Another recommended BANG because it was supported by “Real Science” and is
  22 “way better for you than any other energy drink on the market.” Countless others
  23 parrot Owoc in stating that they choose BANG for the “overall healthiness compared
  24 to all the other energy drinks out there.”
  25
  26
  27
  28
                                                  - 28 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 29 of 48 Page ID #:620



   1             96.    Given VPX and Owoc’s emphasis on Super Creatine, other consumers
   2 are naturally drawn to the product thinking that it contains significant amounts of real
   3 creatine. For example, consumers have said the following about BANG:
   4       x     “Want some creatine? Get a bang.”
   5       x “It’s the best creatine I ever had from the bottom of my heart.”
   6       x “Is there really any benefits to Bang over Monster? . . . Bang has Super
   7             Creatine.”
   8       x “They are packed full of creatine so they make a great preworkout drink.”
   9       x “I like this product as a pre workout drink for the gym. The creatine helps
  10             with pumps, gives good energy and have great lifts when taking it.”
  11       x “[I]t acts as my creatine supplement too!”
  12       x     “I noticed the ‘Super-Creatine’ around the rim lol I normally take a more
  13             traditional pre workout but found these on sale so I figured I’d try them.”
  14       x “The creatine in there is actually something very special . . . It is the world’s
  15             only water stable creatine. . . . It also has a fatty acid chain that makes it easier
  16             to cross the blood brain barrier. The focus of the super creatine is not for
  17             muscle function, but for cognition . . . by combining this form of creatine with
  18             creatine, it works synergistically for mental focus.”
  19       x “They add BCAAs plus something called Super Creatine to this formula so
  20             you can feed your muscles. Creatine in a Ready to Go Drink is a big deal
  21             because creatine usually cannot survive (stay potent) in water until BANG
  22             patented their Super Creatine.”
  23 Each and every one of these consumers has been deceived.
  24
  25
  26
  27
  28
                                                     - 29 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 30 of 48 Page ID #:621



   1             97.    VPX’s misconduct has also distorted the retail market. One online
   2 retailer recently announced that it would not carry Monster’s performance energy
   3 drink because it did not contain “Super Creatine.” That retailer issued the following
   4 statement about its decision:
   5
   6
   7
   8
   9
  10
  11
  12
                 98.    It is therefore clear that VPX’s false claims are doing damage in the
  13
       marketplace. Or you can just take Owoc’s word for it. He wrote that “Monster has
  14
       no answer to contend with Jack Owoc’s Patented Super Creatine – perhaps the most
  15
       significant and prestigious invention in the history of the beverage industry.” Put
  16
       another way, Owoc himself believes that BANG is succeeding because of Super
  17
       Creatine.
  18
                 I.     VPX and Owoc Use “Guerilla Tactics” to Interfere with Monster’s
  19
                        Contractual Rights
  20
                 99.    Owoc and VPX’s illegal tactics are not limited to their marketing,
  21
       advertising, and labelling. They have also instructed their representatives across the
  22
       country to engage in “guerilla tactics” to frustrate the normal competitive process.
  23
                 100. One critical way that VPX and Owoc have short-circuited the normal
  24
       competitive process is by stealing in-store shelf space from competitors. In the
  25
       beverage industry, shelf-space is often a matter of contract between retailers and
  26
       manufacturers. So when a distributor for Brand X goes to re-stock Store Y, he
  27
       knows exactly where to place his product in Store Y’s cooler. He also knows where
  28
                                                   - 30 -
                       PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 31 of 48 Page ID #:622



   1 he cannot put his product. Stores circulate diagrams of whose drinks go where—
   2 called “planograms”—to manufacturers and distributors.
   3             101. It can take a long time to earn prime space in the planogram. To
   4 maximize sales, stores want the best products in the best shelf space. Thus, products
   5 placed at eye level—the location most likely to be noticed by a consumer—are those
   6 with track records of success.
   7             102. Product placement is not only reflective of consumer preference, but
   8 also influences it. An eye-level placement is an important signal to a consumer that a
   9 given product is proven and popular. And at a more basic level, eye-level placement
  10 ensures that a product will be seen. Because of these dynamics, shelf-space location
  11 materially impacts a product’s sales.
  12             103. This all creates powerful incentives for a bad actor to steal a
  13 competitor’s contractual right to shelf space, and that is exactly what VPX has done.
  14 According to former VPX employees, VPX has directed BANG representatives to
  15 displace competing energy drinks—primarily Monster—from their contractually
  16 guaranteed shelf space and replace it with BANG. Those BANG representatives
  17 were also required to document the theft with photographs, which were then
  18 distributed widely within VPX. Indeed, VPX employees were rewarded for taking
  19 part in this illegal conduct.
  20             104. According to a former VPX employee, Monster had the biggest target
  21 on its back. Monster has contracts for in-store shelf space with some of the largest
  22 retailers in the United States, including Walmart, Circle K, AMPM, and American
  23 Gas & Oil, as well as numerous local retailers. These contracts cost Monster more
  24 than $90 million annually. Not only does Monster have premier shelf space at these
  25 locations, it also has the most shelf space to steal because of its popularity.
  26             105. Owoc has essentially admitted to orchestrating this scheme. He posted
  27 on social media: “In life when they tell you there’s no shelf space – make your own
  28 shelf space! When multibillion-dollar competitors pay for space retaliate with a
                                                   - 31 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 32 of 48 Page ID #:623



   1 vengeance.” Later, he posted a picture of a retail store and commented: “It can be a
   2 hostile takeover or we can do things nicely – either way the time has cometh upon us
   3 to assume control.”
   4             106. Across the country, Monster representatives have observed the effects of
   5 VPX’s tactics. Based on Monster’s preliminary investigation, VPX’s concerted
   6 effort to steal Monster’s space has been observed almost daily for several months
   7 from coast to coast in the contiguous United States, including in Arkansas,
   8 California, Delaware, Florida, Illinois, Louisiana, Maryland, Michigan, Minnesota,
   9 Missouri, New Mexico, Nevada, New Hampshire, Ohio, South Carolina, and
  10 Texas. 22
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26   22
        In one example, a Monster representative discovered that VPX had replaced half of
  27 a shelf of Monster product with BANG. After asking a store employee for
     information, the Monster representative learned that VPX had transferred all of the
  28 displaced Monster product to a storage room and put them in a cardboard box labeled
     “expired,” even though the product was fresh and not expired.
                                             - 32 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 33 of 48 Page ID #:624



   1             107. Below are two examples, where VPX snuck BANG into cooler space
   2 reserved exclusively for Monster products:
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               - 33 -
                     PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 34 of 48 Page ID #:625



   1             108. VPX also designed a cover up for this theft. According to a former
   2 employee, VPX told BANG representatives not to worry about the propriety of these
   3 actions, since any violation would be blamed on the store manager.
   4             109. VPX and Owoc are in line to profit from this rule breaking. The shelf
   5 space that they stole from Monster and other competitors has both short-term and
   6 long-term payoffs. In the short-term, that shelf space converts into increased brand
   7 awareness, sales, and profits—all of which have enabled VPX’s ill-gotten growth. In
   8 the long-term, VPX can parlay their artificial sales numbers into other benefits.
   9             110. Planograms, for example, are re-negotiated between retailers and
  10 manufacturers annually based largely on the prior year’s sales numbers. Because
  11 VPX elbowed its way into significant sales over the last year, VPX is likely to gain a
  12 toehold in retail stores across the country when the planograms are re-negotiated.
  13 VPX has similarly used its artificial sales numbers to get picked up by a major
  14 distribution company—which will compound the effects of VPX’s unfair
  15 competition for years to come.
  16             J.    VPX and Owoc Pirate Monster’s Trade Secrets
  17             111. Shelf space isn’t the only thing that VPX and Owoc steal from
  18 competitors. They steal trade secrets too.
  19             112. Monster’s pricing model—one of its most valuable trade secrets—is the
  20 industry’s gold standard. Because of Monster’s advanced supply-chain strategies
  21 and sophisticated analytics, its pricing data is extremely valuable. Monster protects
  22 this data as confidential and diligently safeguards it from misappropriation.
  23             113. VPX and Owoc have targeted this valuable data with precision. They
  24 have designed to steal Monster’s pricing information by offering Monster employees
  25 plum jobs, insisting that they bring Monster’s confidential pricing data to VPX as a
  26 precondition of employment, and falsely assuring those employees that it is okay to
  27 do so.
  28             114. In fact, VPX has offered Monster employees exorbitant salary increases,
                                                 - 34 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 35 of 48 Page ID #:626



   1 demonstrating that VPX is paying for not just a new employee but also all of the
   2 Monster information, including its confidential and proprietary data, that the
   3 employee can provide.
   4             115. VPX recently attempted this very scheme. Late last year, a long-time
   5 Monster employee was contacted by Pat McMahon, VPX’s National Account
   6 Manager for the BANG product. McMahon’s recruiting efforts came with a catch:
   7 the Monster employee would be required to steal Monster’s pricing information and
   8 bring it to VPX.
   9             116. The Monster employee told McMahon that he had crossed the line and
  10 halted the conversation. McMahon insisted that such behavior was acceptable, and
  11 in the process admitted that he himself stole Red Bull’s pricing information when he
  12 moved from Red Bull to VPX earlier in 2018. Unpersuaded, the Monster employee
  13 told McMahon that he would never betray an employer like that. McMahon then
  14 ended the conversation, reaffirming to the Monster employee that stealing Monster’s
  15 pricing data was a non-negotiable prerequisite.
  16             117. While that one attempt to steal Monster’s trade secrets was stymied,
  17 other attempts by VPX appear to have worked. Indeed, Monster has confirmed that
  18 at least one of its former employees has misappropriated its trade secrets for VPX’s
  19 benefit.
  20             118. That former employee’s misappropriation was multi-faceted. He
  21 interviewed at VPX on December 4, 2018 and immediately thereafter began
  22 forwarding several commercially sensitive Monster e-mails to his personal address.
  23 Before leaving Monster, he loaded five USB drives with additional Monster
  24 proprietary and confidential data, including valuable pricing-information trade
  25 secrets. And upon his departure, in violation of Monster policy, the employee failed
  26 to return his Monster-issued devices—which contained additional commercially
  27 sensitive and confidential information—despite representing that he had done so.
  28             119. That former Monster employee has exploited Monster’s confidential
                                                 - 35 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 36 of 48 Page ID #:627



   1 data while working at VPX. After he began work at VPX, his Monster-issued device
   2 has been active and in use. Moreover, a metadata analysis has shown that he
   3 continued to open the stolen files on the USB drives after he departed Monster and
   4 even after he began working at VPX.
   5             K.    VPX and Owoc’s Illegal Acts Irreparably Harm Monster
   6             120. By engaging in the false advertising, intentional interference with
   7 Monster’s contractual rights, and other illegal acts described above, VPX has sold
   8 more BANG and taken more market share from competitors—primarily Monster—
   9 than it otherwise would have been able to realize. In 2018 alone, BANG experienced
  10 a 784.2% growth in sales. And a national publication recently reported that BANG’s
  11 sales increased nearly 900% from mid-February to mid-March 2019, while Monster
  12 experienced a 1.7% decrease in sales. Even according to Owoc, the stakes are
  13 substantial and the timing is urgent. As he recently proclaimed, “Bang Energy is
  14 positioned to potentially take over a billion dollars in market share from Monster in
  15 2019.”
  16                                 FIRST CAUSE OF ACTION
                      (Violation of Section 43(a) of the Lanham Act, 15 § U.S.C.)
  17
  18             121. Monster incorporates all other allegations in this complaint.

  19             122. Defendants have made false and misleading statements of fact about

  20 BANG energy drinks. Those statements misrepresent the nature, characteristics,
  21 and/or qualities of BANG and are expressly false, impliedly false, or both.
  22 Defendants have misrepresented the health benefits of BANG. BANG cannot, for
  23 instance, reverse “mental retardation” or treat Alzheimer’s. They have also deceived
  24 consumers about BANG’s contents. For example, BANG does not contain any
  25 creatine, much less some “super” form of it, or provide any of the health benefits
  26 associated with creatine.
  27       123. Defendants have knowingly induced and/or caused third parties—

  28 including retailers—to engage in additional acts of false advertising by repeating
                                                  - 36 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 37 of 48 Page ID #:628



   1 Defendants’ false statements.
   2             124. Defendants knew or should have known that their advertising activities
   3 were false, misleading, and deceptive.
   4             125. Defendants’ false and misleading statements have deceived and have the
   5 tendency to deceive a substantial segment of their intended audience about matters
   6 material to purchasing decisions. Defendants’ violations have caused harm to the
   7 public and, unless restrained, will further damage the public.
   8             126. Defendants’ BANG energy drinks are offered in interstate commerce.
   9 Similarly, Defendants’ false and misleading statements were and are made in
  10 commercial advertising and promotion in interstate commerce.
  11             127. Defendants’ violations have proximately harmed Monster. As a result
  12 of Defendants’ violations, Monster has suffered and will continue to suffer damage
  13 to its business and goodwill. Monster has and will lose sales and profits and incur
  14 increased advertising and marketing costs.
  15             128. Monster’s immediate, irreparable injuries have no adequate remedy at
  16 law, and Monster is entitled to injunctive relief and up to three times its actual
  17 damages and/or an award of Defendants’ profits, as well as costs and Monster’s
  18 reasonable attorney fees under 15 U.S.C. §§ 1116–17.
  19                                SECOND CAUSE OF ACTION
                  (Violation of California’s Unfair Competition Law (“UCL”) under
  20                  California Business and Professions Code §§ 17200, et seq.)
  21             129. Monster incorporates all other allegations in this complaint.
  22             130. California’s UCL provides a private right of action against any person
  23 who engages in “unfair competition.” Any person who has “suffered injury in fact
  24 and has lost money or property as a result of the unfair competition” may bring suit.
  25 The UCL has three “prongs,” prohibiting any “unlawful,” “fraudulent” or “unfair”
  26 business act or practice.
  27             131. Defendants have violated the “unlawful prong” because their conduct
  28 violates several state and federal laws and regulations. Defendants’ marketing of
                                               - 37 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 38 of 48 Page ID #:629



   1 BANG violates: (1) California’s False Advertising Law; (2) the Federal Lanham Act;
   2 (3) the Federal Food, Drug, and Cosmetic Act (“FDCA”) and implementing
   3 regulations; and (4) California’s Sherman Food, Drug, and Cosmetic Law, which
   4 incorporates the FDCA labelling law into California law.
   5             132. Defendants have violated the “fraudulent prong” by misleading the
   6 public. Defendants have systematically overstated the health benefits of BANG.
   7 BANG cannot, for instance, reverse “mental retardation” or treat Alzheimer’s. They
   8 have also deceived consumers about BANG’s contents. For example, BANG does
   9 not contain any creatine, much less some “super” form of it, or provide any of the
  10 health benefits associated with creatine.
  11             133. Defendants have violated the “unfair prong” because their conduct
  12 violates public policy. As embodied in California’s False Advertising Law and
  13 Sherman Law, California has a strong policy in favor of truthful advertising—
  14 particularly when public health is on the line. Defendants’ conduct also violates this
  15 prong because it is unethical and unscrupulous. Defendants have implemented a
  16 scheme to harm competitors by making false claims about competing products and
  17 stealing in-store shelf space.
  18             134. Defendants’ unlawful, unfair, and fraudulent practices have caused and
  19 continue to cause substantial and irreparable competitive and commercial injury to
  20 Monster. Monster has lost and will continue to lose sales, profits, goodwill, and
  21 advertising as a result of Defendants’ conduct. Monster also has incurred and will
  22 incur increased advertising and marketing costs to counteract defendants’ unlawful
  23 conduct.
  24             135. These substantial injuries are not outweighed by any countervailing
  25 benefits to consumers, particularly because of California’s policy in favor of truthful
  26 advertising.
  27             136. Unless restrained, Defendants will continue to cause further competitive
  28 and commercial harm to Monster.
                                                 - 38 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 39 of 48 Page ID #:630



   1             137. Monster has no adequate remedy at law and is entitled to injunctive
   2 relief and restitution under Section 17203 of the California Business and Professions
   3 Code.
   4                                THIRD CAUSE OF ACTION
   5               (Violation of California’s False Advertising Law (“FAL”) under
                     California Business and Professions Code §§ 17500, et seq.)
   6
   7             138. Monster incorporates all other allegations in this complaint.

   8             139. California’s FAL prohibits “untrue or misleading” statements in “any

   9 advertising device . . . or in any other manner or means whatever, including over the
  10 internet” concerning “any circumstance or manner of fact” about a product.
  11             140. Defendants advertise in the state of California and this District with the

  12 intent to increase the sale of BANG in California and to induce the public into
  13 purchasing BANG.
  14             141. Defendants conduct violates the FAL. They have made false and

  15 misleading descriptions of fact about BANG energy drinks. Those statements
  16 misrepresent the nature, characteristics, and/or qualities of BANG and are expressly
  17 false, impliedly false, or both. Defendants have systematically overstated the health
  18 benefits of BANG. BANG cannot, for instance, reverse “mental retardation” or treat
  19 Alzheimer’s. They have also deceived consumers about BANG’s contents. For
  20 example, BANG does not contain any creatine, much less some “super” form of it, or
  21 provide any of the health benefits associated with creatine.
  22       142. Defendants knew or should have known that their advertising activities

  23 are false, misleading, and deceptive.
  24        143. Defendants’ false and misleading statements have deceived and have the

  25 tendency to deceive a substantial segment of their intended audience about matters
  26 material to purchasing decisions.
  27             144. Defendants’ violations have proximately harmed Monster. As a result

  28 of Defendants’ violations, Monster has suffered and will continue to suffer damage
                                                   - 39 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 40 of 48 Page ID #:631



   1 to its business and goodwill. Monster has lost and will continue to lose sales and
   2 profits and incur increased advertising and marketing costs.
   3             145. Defendants have acted with oppression, fraud, or malice, entitling
   4 Monster to an award of punitive damages.
   5             146. Defendants have acted willfully, in bad faith, and with malice. Unless
   6 restrained, Defendants will continue to cause further irreparable competitive and
   7 commercial injury to Monster.
   8             147. Monster has no adequate remedy at law and is entitled to injunctive
   9 relief and restitution pursuant to Section 17203 of the California Business and
  10 Professions Code.
  11                              FOURTH CAUSE OF ACTION
  12                                         (Trade Libel)
                 148. Monster incorporates all other allegations in this complaint by reference.
  13
                 149. Defendants have published false statements that disparage the quality of
  14
       Monster’s products. Defendants have claimed, for example, that Monster drinks are
  15
       “health destroying,” have “zero effect on performance,” and increase the risk of
  16
       breast cancer and heart disease. And they have published false materials that mislead
  17
       consumers into believing that all Monster drinks are, among other things, “a high
  18
       sugar, life-sucking soda.”
  19
                 150. Defendants knew or should have known that their statements were false
  20
       and would be relied on by consumers in making purchasing decisions. They knew or
  21
       should have known that consumers would reasonably understand their statements to
  22
       mean that Monster drinks are inferior to BANG.
  23
                 151. As a proximate result of Defendants’ false statements and consumers’
  24
       reliance thereon, Monster has suffered direct financial harm. Monster has suffered
  25
       and will continue to suffer special damages in the form of lost sales and profits, loss
  26
       of goodwill, and increased advertising and marketing costs.
  27
  28
                                                  - 40 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 41 of 48 Page ID #:632



   1                                FIFTH CAUSE OF ACTION
   2                   (Intentional Interference with Contractual Relations )
                 152. Monster incorporates all other allegations in this complaint.
   3
                 153. Monster has contractual relations with retailers of energy drinks across
   4
       the United States, including Walmart, Circle K, AMPM, and American Gas & Oil, as
   5
       well as with individual stores affiliated with brands like Shell, Chevron, and Harman
   6
       Star Mart. These contracts determine what shelf space Monster is entitled to at each
   7
       retailer.
   8
                 154. At all relevant times, Defendants knew or should have known of these
   9
       contracts. It is well known in the beverage industry that shelf space is allocated by
  10
       contract. Furthermore, the in-store diagrams showing the placement of products—
  11
       called planograms—are often circulated to all manufacturers and distributors and
  12
       posted inside retail locations.
  13
                 155. Defendants intentionally and improperly have interfered and continue to
  14
       interfere with Monster’s contractual relations with retailers. They have instructed
  15
       employees to engage in the “guerilla tactic” of unlawfully converting Monster’s
  16
       contractually guaranteed shelf space for Defendants’ own use.
  17
                 156. There is no legitimate justification for Defendants’ tortious interference
  18
       with Monster’s contractual relations with retailers.
  19
                 157. As a proximate result of Defendants’ interference, Monster has suffered
  20
       and will suffer irreparable harm and monetary damages by, among things, (i) losing
  21
       revenue and profits, (ii) losing sales of its products, (iii) damage to its reputation and
  22
       goodwill, and (iv) damage to its relationships with retailers.
  23
                 158. Defendants have acted willfully, in bad faith, with malice, or with the
  24
       intent to oppress Monster. Monster is entitled to injunctive relief, compensatory
  25
       damages, and punitive damages.
  26
                                     SIXTH CAUSE OF ACTION
  27                (Intentional Interference with Prospective Economic Relations)
  28             159. Monster incorporates all other allegations in this complaint.

                                                   - 41 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 42 of 48 Page ID #:633



   1             160. Monster has contractual relations with retailers of energy drinks across
   2 the United States, including Walmart, Circle K, AMPM, and American Gas & Oil, as
   3 well as with individual stores affiliated with brands like Shell, Chevron, and Harman
   4 Star Mart. These contracts determine what shelf space Monster is entitled to at each
   5 retailer.
   6             161. At all relevant times, Defendants knew or should have known of these
   7 contracts and Monster’s reasonable business expectancy of the economic benefits
   8 arising from such contracts. It is well known in the beverage industry that shelf space
   9 is allocated by contract. It is also well known that these contracts are re-negotiated
  10 annually based on the prior year’s sales. Furthermore, the in-store diagrams showing
  11 the placement of products—called planograms—are often circulated to all
  12 manufacturers and distributors and posted inside retail locations.
  13             162. Defendants intentionally and improperly have interfered and continue to
  14 interfere with Monster’s economic relations with retailers. They have instructed
  15 employees to engage in the “guerilla tactic” of unlawfully converting Monster’s
  16 contractually guaranteed shelf space for Defendants’ own use.
  17             163. There is no legitimate justification for Defendants’ tortious interference
  18 with Monster’s economic relations with retailers.
  19             164. As a proximate result of Defendants’ interference, Monster has suffered
  20 and will suffer irreparable harm and monetary damages by, among things, (i) losing
  21 revenue and profits, (ii) losing sales of its products, (iii) damage to its reputation and
  22 goodwill, and (iv) damage to its relationships with retailers.
  23             165. Defendants have acted willfully, in bad faith, with malice, or with the
  24 intent to oppress Monster. Monster is entitled to injunctive relief, monetary damages
  25 to compensate for the loss benefits of its reasonable business expectancies,
  26 consequential damages caused by Defendants’ intentional interference,
  27 compensatory damages, and punitive damages.
  28
                                                   - 42 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 43 of 48 Page ID #:634



   1                              SEVENTH CAUSE OF ACTION
   2                                         (Conversion)
                 166. Monster incorporates all other allegations in this complaint.
   3
                 167. At all relevant times, Monster had and continues to have a property
   4
       interest in its contractual right to occupy shelf space in certain retail stores across the
   5
       country.
   6
                 168. Without Monster’s consent, Defendants have intentionally and
   7
       substantially interfered with Monster’s property right. Defendants have unilaterally
   8
       taken possession of Monster’s shelf space, prevented Monster from accessing it, and
   9
       used it for their own product.
  10
                 169. As a result of Defendants’ interference, Monster has suffered and will
  11
       suffer irreparable harm and monetary damages by, among things, (i) losing revenue
  12
       and profits, (ii) losing sales of its products, (iii) damage to its reputation and
  13
       goodwill, and (iv) damage to its relationships with retailers.
  14
                 170. Defendants have acted with oppression, fraud, or malice, entitling
  15
       Monster to an award of punitive damages.
  16
                                  EIGHTH CAUSE OF ACTION
  17                     (Violation of California Penal Code Section 496)
  18             171. Monster incorporates all other allegations in this complaint.
  19             172. California Penal Code section 496 provides that “[e]very person who
  20 . . . receives any property that has been stolen or that has been obtained in any
  21 manner constituting theft or extortion, knowing the property to be so stolen or
  22 obtained, or who conceals, . . . or aids in concealing . . . any property from the owner,
  23 knowing the property to be so stolen or obtained,” is liable to the property owner for
  24 “three times the amount of the actual damages, . . . cost of suit, and reasonable
  25 attorney’s fees.”
  26             173. At all relevant times, Monster had and continues to have property
  27 interests in its contractual right to occupy shelf and cooler space in certain retail
  28 stores across the country.
                                                  - 43 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 44 of 48 Page ID #:635



   1             174. As alleged herein, Defendants have knowingly stolen or taken
   2 Monster’s property. Defendants have also concealed property from Monster that
   3 they knew had been stolen from Monster. After stealing Monster’s property,
   4 Defendants schemed to prevent Monster from learning of the theft by blaming store
   5 managers.
   6             175. Defendants have used Monster’s property for Defendants’ benefit.
   7 Defendants did so with the intent to not only take away Monster’s contractual rights,
   8 but also to divert Monster’s sales and goodwill to Defendants.
   9             176. As a result, Monster has suffered and will suffer irreparable harm and
  10 monetary damages by, among things, (i) losing revenue and profits, (ii) losing sales
  11 of its products, (iii) damage to its reputation and goodwill, and (iv) damage to its
  12 relationships with retailers.
  13             177. Defendants acted with oppression, fraud, malice, and in conscious
  14 disregard of Monster’s property rights. Monster is entitled to compensatory
  15 damages, treble damages under Penal Code section 496(c), and punitive damages.
  16                               NINTH CAUSE OF ACTION
  17                       (False Patent Marking under 35 U.S.C § 292)
                 178. Monster incorporates all other allegations in this complaint.
  18
                 179. 35 U.S.C. § 292(a) and (b) provide that “[w]hoever marks upon, or
  19
       affixes to, or uses in advertising in connection with any unpatented article, the word
  20
       ‘patent’ or any word or number importing that the same is patented, for the purpose
  21
       of deceiving the public” shall be liable to “[a] person who has suffered a competitive
  22
       injury as a result” for “damages adequate to compensate for the injury.”
  23
                 180. Defendants have claimed and continue to claim that the “Super
  24
       Creatine” in BANG practices the ’466 patent, both by marking BANG cans with the
  25
       patent number and by referencing the patent in BANG-related advertising.
  26
                 181. The claim that “Super Creatine” practices the ’466 patent is false:
  27
       “Super Creatine” is not “biologically active,” as required by the patent claims.
  28
                                                  - 44 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 45 of 48 Page ID #:636



   1             182. At all relevant times, Defendants have had no basis for claiming that
   2 “Super Creatine” is “biologically active,” and instead made those claims for the
   3 purpose of deceiving the public.
   4             183. As a result of Defendants’ false claims, Monster has suffered and will
   5 suffer competitive injury including: (i) lost revenue and profits, (ii) lost sales of its
   6 products, and (iii) damage to its reputation and goodwill.
   7                               TENTH CAUSE OF ACTION
   8                   (Violation of the California Uniform Trade Secrets Act
                                 Under Cal. Civ. Code § 3426 et seq.)
   9             184. Monster incorporates all other allegations in this complaint.
  10             185. Monster’s has developed numerous valuable and protectable trade
  11 secrets, including its confidential and proprietary pricing information and data.
  12        186. These trade secrets, including but not limited to Monster’s confidential
  13 and proprietary pricing information and data, derive independent economic value
  14 from not being generally known to the public or to other persons who can obtain
  15 value from their disclosure or use.
  16       187. Monster undertakes reasonable efforts—such as the use of employee
  17 confidentiality agreements and the implementation of security technology—to
  18 maintain the secrecy of its trade secrets.
  19             188. Monster permits use of these trade secrets only for authorized business
  20 purposes by authorized employees. Any other use is not permitted.
  21       189. Defendants willfully and intentionally misappropriated Monster’s trade
  22 secrets by requiring former Monster employees to bring these trade secrets to VPX as
  23 a precondition of employment. Moreover, Defendants misled these former Monster
  24 employees by falsely assuring them that it was permissible to steal Monster’s trade
  25 secrets
  26             190. Upon information and belief, Defendants have used Monster’s trade
  27 secrets to, among other things, improve their pricing analytics and supply-chain
  28 strategies, thus causing Monster a competitive harm.
                                                  - 45 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 46 of 48 Page ID #:637



   1             191. Defendants have acted with oppression, fraud, or malice, entitling
   2 Monster to an award of punitive damages.
   3                             ELEVENTH CAUSE OF ACTION
   4                   (Violation of the Defend Trade Secrets Act (“DTSA”)
                                   under 18 U.S.C. § 1836 et seq.)
   5             192. Monster incorporates all other allegations in this complaint.
   6             193. Monster has developed numerous valuable and protectable trade secrets,
   7 including its confidential and proprietary pricing information and data.
   8       194. These trade secrets, including but not limited to Monster’s confidential
   9 and proprietary pricing information and data, derive independent economic value
  10 from not being generally known to the public or to other persons who can obtain
  11 value from their disclosure or use.
  12       195. Monster undertakes reasonable efforts—such as the use of employee
  13 confidentiality agreements and the implementation of security technology—to
  14 maintain the secrecy of its trade secrets.
  15             196. Monster permits use of these trade secrets only for authorized business
  16 purposes by authorized employees. Any other use is not permitted.
  17       197. Defendants willfully and intentionally misappropriated Monster’s trade
  18 secrets by requiring former Monster employees to bring these trade secrets to VPX as
  19 a precondition of employment. Moreover, Defendants misled these former Monster
  20 employees by falsely assuring them that it was permissible to steal Monster’s trade
  21 secrets
  22             198. Upon information and belief, Defendants have used Monster’s trade
  23 secrets to, among other things, improve their pricing analytics and supply-chain
  24 strategies, thus causing Monster a competitive harm.
  25             199. Defendants have acted with oppression, fraud, or malice, entitling
  26 Monster to an award of punitive damages.
  27
  28
                                                  - 46 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 47 of 48 Page ID #:638



   1                               TWELFTH CAUSE OF ACTION
   2                 (Violation of the Computer Fraud and Abuse Act (“CFAA”)
                                        18 U.S.C. § 1030 et seq.)
   3             200. Monster incorporates all other allegations in this complaint.
   4             201. Defendants, by and through their current employees, have intentionally
   5 accessed and/or attempted to access Monster’s computers, which were used in or
   6 affected interstate and/or foreign commerce or communication. Defendants did so
   7 without Monster’s authorization and/or by exceeding any authorization as was
   8 granted.
   9             202. As a result of Defendants’ unauthorized access, they have furthered a
  10 scheme to obtain Monster’s trade secrets and have in fact gained access to Monster’s
  11 valuable trade secrets.
  12             203. Defendants have gained—and Monster has lost—more than $5,000 in
  13 value since the time of Defendants’ unauthorized access, which occurred within a
  14 year of the filing of this complaint.
  15             204. Defendants have acted with oppression, fraud, or malice, entitling
  16 Monster to an award of punitive damages.
  17                              PRAYER FOR RELIEF
  18             Monster requests the following relief:
  19             1. A preliminary and permanent injunction barring Defendants from engaging
  20                in the unlawful conduct described above;
  21             2. Judgment in favor of Monster and against Defendants on all claims;
  22             3. Compensatory and punitive damages to be proven at trial;
  23             4. A declaration that this is an “exceptional case” due to the willful nature of
  24                Defendants’ unlawful conduct, and awarding damages and attorneys’ fees
  25                and costs to Monster pursuant to 15 U.S.C. § 1117, and any other damages
  26                including treble damages and attorneys’ fees to the full extent allowable
  27                under the law;
  28             5. Treble damages, costs of suit, and attorneys’ fees pursuant to California
                                                   - 47 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
Case 5:18-cv-01882-JGB-SHK Document 61 Filed 04/03/19 Page 48 of 48 Page ID #:639



   1                Penal Code section 496(c);
   2             6. An injunction of both actual and threatened misappropriation of Monster’s
   3                trade secrets pursuant to California Civil Code § 3426.2(a).
   4             7. Reasonable costs and expenses incurred in this action, including attorneys’
   5                fees and costs of the suit, to the full extent permitted by law;
   6             8. Pre-judgment interest on all such damages, monetary, or otherwise; and
   7             9. All other relief, legal or injunctive, as this Court finds appropriate.
   8                                         JURY DEMAND
   9             Monster demands a trial by jury on all claims for which trial by jury is proper.
  10
  11 Dated: April 3, 2019                          Respectfully submitted,
  12                                               HUESTON HENNIGAN LLP
  13
  14                                               By: V-RKQ&+XHVWRQ
  15                                                    John C. Hueston
                                                        Moez M. Kaba
  16                                                    Steven N. Feldman
                                                        Attorneys for Plaintiff
  17                                                    MONSTER ENERGY COMPANY,
                                                        a Delaware Corporation
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    - 48 -
                      PLAINTIFF MONSTER ENERGY COMPANY’S FIRST AMENDED COMPLAINT
       5521379
